Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 1 of 53 PagelD 98

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
Vv. )
Ramone Astin )
) ‘Case No. 3:21-mj ~ 1243 -JBRT
)
)
a )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February, 2021 through April, 2021 in the county of _ ___ Duval ___ inthe
Middle District of _ Florida —__, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 846 Conspiracy to possess with intent to distribute and to distribute controlled
substances

This criminal complaint is based on these facts:

See attached affidavit.

am Continued on the attached sheet.
Ci omplainant's signature
Alyse Simmons, Special Agent, ATF

Printed name and title

Sworn to before me and signed in my presence.

oo tL x [20 bar

Judge's signature

City and state: Jacksonville, Florida Joel B. Toomey, United States Magistrate Judge
_ OO Printed name and title

 
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 2 of 53 PagelD 99

AVIT IN SUPPORT OF C AL COMPLI. Ss

I, Alyse Simmons, being duly sworn, declare and state the following:

INTRODUCTION

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”) and have been in that position since 2015. Iam an
investigative or law enforcement officer within the meaning of 18 U.S.C. § 2510(7).
As such, I am empowered by law to conduct investigations of, and to make arrests
for, offenses enumerated in 18 U.S.C. § 2516. I have successfully completed the
Criminal Investigators Training Program Academy and the ATF Special Agent Basic
Training Program at the Federal Law Enforcement Training Center located in
Glynco, Georgia. I am currently assigned to the ATF Tampa Field Division,
Jacksonville Field Office.

2. During my employment as an ATF Special Agent, I have been involved
in numerous investigations involving violations of firearms and narcotics laws,
resulting in the arrest of numerous criminal defendants and the seizure of illegal
firearms and narcotics. I have trained in and conducted investigations dealing with
violent crimes and the importation and distribution of illegal drugs, including
methamphetamine, cocaine, cocaine base, heroin and marijuana. During these
investigations, I have conducted physical and electronic surveillance, overseen
controlled purchases of illegal narcotics, and executed search warrants. I have also
assisted in a state level Title IIT investigation. I have spoken with numerous drug

dealers, gang members, and informants about the methods and practices of drug
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 3 of 53 PagelD 100

traffickers. Further, my duties include, but are not limited to, the execution of orders
issued by the court, the execution of search warrants and arrests, the seizure of
proceeds associated with the illegal distribution of controlled substances, making
affidavits to the court, and affecting arrests for violations of federal law.

3. I make this affidavit in support of an application for the issuance of
criminal complaints charging Kimberly Michelle Claridy WALKER (hereinafter
“KIMBERLY W’”), Neal Merrell WALKER (hereinafter “NEAL W”), Marquez
Maurice MICKLER, a/k/a “QUEZ” (hereinafter “MICKLER”), Marcus Antonio
PETERSON (hereinafter “PETERSON”), Alfred Eugene BELL, a/k/a “JUNIOR”
(hereinafter ““BELL”), and Ramone ASTIN (hereinafter “ASTIN”) with conspiracy
to possess with intent to distribute and to distribute controlled substances, in violation
of 21 U.S.C. § 846. As set forth below, there is probable cause to believe that from on

Fenway 20" gu ; |
or about : , and continuing through on or about April 8, 2021, in the
Middle District of Florida, KIMBERLY W, NEAL W, MICKLER, PETERSON,
BELL, and ASTIN committed this federal offense.

4, The information contained in this affidavit is based on my personal
knowledge as derived from my participation in this investigation, as well as the
information, observations, and investigations of other federal, state, and local law
enforcement officers, and my review of records and other documents. This affidavit
also contains information from controlled purchases of narcotics as well as

information gleaned from the court-authorized interception of telephone calls and
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 4 of 53 PagelD 101

text messages to and from telephone number (904) 525-6808 (hereinafter “TARGET
TELEPHONE 1”), known to be utilized by BELL, and telephone calls and text
messages to and from telephone number (904) 603-9996 (hereinafter “TARGET
TELEPHONE 2”) and telephone number (904) 719-3330 (hereinafter “TARGET
TELEPHONE 3”), both known to be utilized by KIMBERLY W. Other sources of
information include physical surveillance conducted by me and other law
enforcement officers as well as cellular telephone pen register and trap and trace
information and GPS location data, as described below.

5. On February 3, 2021, in Case No. 3:21-MC-6-J-34MCR, United States
District Judge Marcia Morales Howard authorized the interception of telephone calls
and text messages to and from TARGET TELEPHONE 1. On March 23, 2021, in
the same case, Judge Howard authorized the interception of telephone calls and text
messages to and from TARGET TELEPHONE 2 and TARGET TELEPHONE 3.

6. I have reviewed transcripts and summaries of select pertinent
intercepted calls among BELL and KIMBERLY W and their known
co-conspirators, including NEAL W, MICKLER, PETERSON, ASTIN, Brandiesa

WALKER, a/k/a “Tye” (hereinafter “BRANDIESA W”),! Porschee WALKER

 

1 According to records in the Florida Driver and Vehicle Information
Database (“DAVID”), which I have reviewed, BRANDIESA W is the daughter of
KIMBERLY W.
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 5 of 53 PagelD 102

(hereinafter “PORSCHEE W’”),? Ashley WALKER (hereinafter “ASHLEY W”),?
and others. These calls were transcribed by law enforcement-affiliated monitors, and
transcripts of calls pertinent to the search warrant application are set forth below.
FACTS ESTABLISHING PROBABLE CAUSE

7. On February 10, 2021, at 0908 hours, agents intercepted an outgoing
call to KIMBERLY W, utilizing TARGET TELEPHONE 2, from BELL, utilizing
TARGET TELEPHONE 1. I have listened to the recording of this call and
reviewed a transcript of the call. This intercepted communication is transcribed
below:

AB: [UJ]

KW: Hey, what’s going on?

AB: [UI] one more thing did, um, did Quez*. . . Quez put the empty bags in

the count did he? He told you about it [UT].
KW: No.

AB: He said he was going to tell you about it.

 

2 According to records in DAVID, which I have reviewed, PORSCHEE
W is the daughter of KIMBERLY W.

3 According to records in DAVID, which I have reviewed, ASHLEY W
is the daughter of KIMBERLY W.

4 From facts learned during this investigation, including intercepted calls
in which MICKLER was a participant, I know that “Quez” is a nickname for
MICKLER.
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 6 of 53 PageID 103

KW: Ugh, yea, he told me. Yea, he told me about it but I want you to throw
em... I want you to take em and throw em out down the road so that
nobody won’t grab em up and claim they was in there in they count.

AB: Okay, okay, I gotcha.

KW: Okay, alright.

[END OF CALL]

8. Based on the training and experience of the agents and in the context of
this investigation, I believe that BELL was contacting KIMBERLY W to see if
MICKLER had told her about counting the empty bags of narcotics in his shift
count. KIMBERLY W initially said that he did not tell her, but after BELL told her
that MICKLER was going to tell her about it, she stated that he already did.
KIMBERLY W then directed BELL to throw the empty bags that had contained the
narcotics out down the street so that no one else will take them and try to use them
in their shift count.

9. On February 22, 2021, at approximately 0735 hours, United States
Customs and Border Protection (“CBP”) Au and Marine Agents Tom Anderson and
Ryan Muller established aerial surveillance of NEAL W in Jacksonville, Florida.
NEAL W was observed driving a white BMW sedan, bearing Florida tag KNGH47.
Agent Anderson piloted the aircraft as Agent Muller operated the on-board sensor,
camera, and recorder. The agents later placed these recordings on a disk, a copy of

which I obtained on February 23, 2021. On February 24, 2021, Drug Enforcement
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 7 of 53 PagelD 104

Administration (“DEA”) Task Force Officer (“TFO”) Richard Conger and I viewed
the recording and observed the following.

10. On February 22, 2021 at approximately 0736 hours, NEAL W’s BMW
was observed traveling East on 103rd Street near Ricker Road. At approximately
0738 hours, the BMW was observed turning North onto Daniel Terrace and arrived
at the Hospitality Inn and Suites located at 7071 103rd Street. NEAL W could be
seen exiting the vehicle and entering a hotel room on the northwest corner at
approximately 0741 hours. He then returned to his vehicle at approximately 0743
hours. He entered his vehicle and departed, heading west on 103" Street. The
BMW was observed turning south onto Shindler Drive at approximately 0750 hours.
At approximately 0753 hours, the BMW was observed turning west onto Hipps
Road and then south onto Exline Road where he met with a black female and picked
up a small child at approximately 0755 hours. He then departed, heading south on
Exline Road, and traveled to the Cedar Hills Baptist Christian School located at 4200
Jammes Road, arriving at approximately 0806 hours. He was observed dropping the
child off at the school and he departed north on Jammes Road at 0814 hours. He
then traveled to a residence at 1777 East 28" Street at approximately 0845 hours and
stopped his vehicle in front of the residence.

11. At approximately 0847 hours, a male subject entered the passenger side
of NEAL W’s vehicle, and NEAL W was observed exiting and then reentering the
driver side of the BMW. He then drove to Ollie’s Kitchen located at 1733 East 21st

Street and entered the restaurant, exiting the restaurant at approximately 0851 hours.
6
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 8 of 53 PagelD 105

He entered his vehicle and departed west on East 21st Street and proceeded to head
south on Phoenix Avenue and then west on 14th Street, arriving at 1044 East 14th
street at approximately 0855 hours. He then exited the vehicle, approached the front
door of the residence, then walked back to his vehicle, and departed at
approximately 0856 hours. As discussed below, the residence at 1044 East 14th
Street is a known “trap house”.°

12. On February 24, 2021, at approximately 0735 hours, CBP Air and
Marine Agents James Kaffenberger and Tim Davenport established aerial
surveillance of NEAL W in Jacksonville, Florida. He again was driving his white
BMW sedan. Agent Kaffenberger piloted the aircraft as Agent Davenport operated
the on-board sensor, camera, and recorder. The agents later placed the recordings on
a disk, a copy of which I obtained on February 24, 2021. On February 24, 2021,
TFO Conger and I reviewed the video surveillance, and observed the following.

13. On February 24, 2021, at approximately 0749 hours, NEAL W’s BMW

was observed parked at 7253 Michael Terrace, Jacksonville, Florida 32222. The

 

5 I know from training and experience that a “trap house” is term
commonly used to describe a residence where illegal narcotics are sold.

6 7253 Michael Terrace, Jacksonville, Florida 32222 is the listed address
for KIMBERLY W and NEAL W in DAVID records, which I have reviewed.
Furthermore, 7253 Michael Terrace is the address used by KIMBERLY W for her
cellular telephone accounts for TARGET TELEPHONE 2 and TARGET
TELEPHONE 3. In addition, on numerous physical surveillance operations,
vehicles registered to KIMBERLY W and NEAL W have been observed at 7253
Michael Terrace. GPS location data obtained from TARGET TELEPHONE 2 and
TARGET TELEPHONE 3, as well as cellular telephone number (904) 803-6381,

(continued)

7
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 9 of 53 PagelD 106

vehicle departed the neighborhood and headed north on Exline Road and traveled to
Cedar Hills Baptist Christian School located at 4200 Jammes Road. NEAL W
arrived at the school at approximately 0805 hours. NEAL W then departed the
school and headed north on Jammes Road at approximately 0811 hours, and
traveled to 1521 East 27th Street’ and met with a black male at approximately 0833
hours, in what appeared to be a narcotics exchange. NEAL W then departed at
approximately 0833 hours and arrived at Ollie’s Kitchen located at 1733 East 21st
street at approximately 0835 hours, and departed the restaurant at approximately
0839 hours.

14. NEAL W then arrived at 1044 East 14" Street at approximately 0843
hours. An unidentified individual then exited through the front door of the 14
Street “trap house” and walked to the driver’s side window of the vehicle and made
contact with NEAL W for approximately one second. NEAL W then departed at

approximately 0844 hours and returned to Ollie’s Kitchen at approximately 0849

 

known to be used by NEAL W, verify that KIMBERLY W and NEAL W’s cellular
devices are often located at 7253 Michael Terrace. For all of these reasons, I believe
that 7253 Michael Terrace is the primary residence of KIMBERLY W and NEAL
W.

7 According to records in DAVID, which I have reviewed, 1521 East 26"
Street is the registered address for Maurice Lavante Williams. During a previous
ATF investigation, Williams, also known as “Bud”, sold a-Pyrrolidino-
pentiophenone (“a-PVP”) to an ATF confidential source. Commonly called
“flakka”, a-PVP is a “designer drug” that is similar to the street drug known as “bath
salts.”
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 10 of 53 PagelD 107

hours. He entered the business empty handed, and then walked out of the business
with a brown paper bag less than a minute later.

15. NEAL W then traveled to 1516 West 9th Street, arriving at
approximately 0901 hours. He exited the vehicle and walked to the front of the
residence. After a short period of time, he re-entered the vehicle and departed the
residence at approximately 0903 hours. He traveled to the Courtyard Apartments
located at 1606 King Street, arriving at approximately 0914 hours. He exited his
vehicle and walked toward apartment number 2. He then returned to his vehicle and
departed at approximately 0915 hours. He then traveled to Walker’s Food Mart
located at 2882 Fitzgerald Street, arriving at approximately 0922 hours. Shortly
thereafter the video recording ends.

16. On March 23, 2021, at 2210 hours, agents intercepted an outgoing call
to MICKLER, utilizing (904) 7 19-2896,? from TARGET TELEPHONE 3. An
unidentified male (“UM”) could be heard in the background of the call. The call is
transcribed below.

MM: Hello

KW: What we lookin’ like on white out there?

 

8 This telephone number is attributed to MICKLER in a Florida
Highway Patrol report (which I have reviewed) dated May 7, 2019, in which
MICKLER received a notice to appear for possession of not more than 20 grams of
marijuana.
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 11 of 53 PagelD 108

MM: Bout two more, that’s it. I got, uh, yeah, two more, yeah we bout an

eight, bout ten.

KW: Alright.

UM: [In background] I'll be right back.

MM: Alright.

[CALL ENDS]

17. Based on the training and experience of the agents and in the context of
this investigation, I believe that KIMBERLY W was contacting MICKLER to see
how much narcotics, specifically “white”, believed to be in reference to a-PVP,’ was
at the “trap house” located at 1044 E. 14" Street. MICKLER stated that he had
about two more, possibly referring to large bags containing pre-packaged narcotics.
When MICKLER stated “about eight” and then corrects himself and states “about
ten,” I believe, in view of the content of later intercepted text messages that are
detailed, that “eight” and “ten” refer to 800 and 1000 pre-packaged bags of “white”,
possibly a-PVP.

18. On March 23, 2021, at 2218 hours, agents intercepted an incoming call
from MICKLER, utilizing (904) 719-2896, to TARGET TELEPHONE 3. The call
is transcribed below.

KW: Hello?

MM: [UT]

 

? a-Pyrrolidinopentiophenone, commonly called “flakka”. a-PVP is a
“designer drug” that is similar to the street drug known as “bath salts.”

10
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 12 of 53 PagelD 109

KW:

KW:

KW:

KW:

KW:

KW:
MM:
KW:
MM:

KW:

Say what?

: Neal down there to pop some bags?

[UI] I can’t come, I’m trying to get ‘em out to you now, I got the baby

and shit.

: You was supposed to [UJ].

Alright.
[UJ] he out here waitin’ on it [UI] I got these popped bags for Neal to
come get

You got what now?

: [said I got these popped bags [U]]

Yeah bring them with you, bring them with you come, but I been trying
to get some more stuff, and I’m trying to get that out there. I just told
them to contact Smooth Lee or they can come meet Tye at the Bottoms
Up to grab ‘em cause I can’t come, I have the baby.

[Noise in the background] [U]]

Naw, we ain’t gonna be able to move right now.

[Ul]

He out here waitin’ on it, he ain’t going nowhere, he been out here.

Alright then.

[CALL ENDS]

19.

Based on the training and experience of the agents and in the context of

this investigation, I believe that MICKLER was calling KIMBERLY W in reference

11
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 13 of 53 PagelD 110

to the “bags”, believed to be bags for pre-packaged narcotics, and he mentioned
NEAL W. KIMBERLY W stated that she could not bring MICKLER anything
because she was at home with a baby, but that she would get “them”, believed to be
referring to the bags of narcotics, to him. KIMBERLY W then mentioned having
someone contact “Smooth Lee”! in reference to getting the “stuff’, believed to be
narcotics, out to the “trap house”. KIMBERLY W also mentioned having someone
meet “Tye!!” at Bottoms Up, believed to be referring to Bottomz Up Adult
Entertainment, located at 3909 Blanding Blvd., Jacksonville, Florida. MICKLER
explained that he was not able to leave at the moment. MICKLER then stated that
“he”, referring to an unknown third party, is out at the “trap house” waiting on the
narcotics and that this individual was not going to leave.

20. On March 23, 2021, at 2319 hours, agents intercepted an incoming call
from BELL, utilizing TARGET TELEPHONE 1, to KIMBERLY W,, utilizing

TARGET TELEPHONE 2. The call is transcribed below.

 

10 “Smooth Lee” (“LEE”) has been identified as Michael Shaquille LEE,
DOB 04/22/1997. According to a JSO report, which I have reviewed, LEE was
arrested on October 24, 2020, after JSO conducted a traffic stop of a red 2011
Chevrolet Camaro with Florida tag LBVB19. The driver of the vehicle was
identified by JSO as MICKLER and the front seat passenger was identified as LEE.
I have listened to the recorded jail calls of LEE following this arrest, and LEE
identified himself as “Smooth” during those calls.

M I know that “Tye” is a nickname for BRANDIESA W because on
BRANDIESA W’s Facebook account, which I have reviewed, “Tye” is listed under
the heading of “nickname”. In addition, after an incident on April 4, 2021, in Lake
City, Florida, in which BRANDIESA W was shot twice, KIMBERLY W and others
refer to BRANDIESA W as “Tye” in conversations about the shooting that were
intercepted on TARGET TELEPHONE 3.

12
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 14 of 53 PagelID 111

AB: Hey, Miss Kim.

KW: What’s up?

AB: Hey, Miss Kim, it be okay if I, um, send Leo and them to, um, get it?

KW: Yeah, long as, yeah, long as it ain’t, you know, mixed.

AB: [UI] he ain’t been sitting out there all that time, you know, I ain’t gonna
lie, out there too late.

KW: Yeah, alright, yeah, it’s, it’s fine.

AB: Yeah, cause you know my license, my license bad (laughing).

KW: Yeah, I gotcha.

AB: Alright, yeah, yeah.

KW: Alright

AB: [U]]

[CALL ENDS]

21. Based on the training and experience of the agents and in the context of

this investigation, I believe that BELL was calling KIMBERLY W to see if it was

okay for him to send “Leo” to get the narcotics. BELL explained that it was getting

late and that his license was bad. KIMBERLY W stated that it was fine.

13
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 15 of 53 PagelID 112

22. On March 24, 2021, at 0746 hours, agents intercepted an outgoing call
to ASHLEY W, utilizing (904) 616-4875,'? from TARGET TELEPHONE 3. The
call is transcribed below.

AW: Hello

KW: Ashley, the two that you, you did last night, was it two full ones or was

it [U]]
AW: 158

KW: Are you tying...

AW: I double bagged the other ones.

KW: You shouldn’t have tied it that tight then.

UM: [In background] Tye ain’t got none?

KW: Alright then.

AW: Okay.

UM: [In background] Tye ain’t got none?

KW: [U]]
[CALL ENDS]

 

12 Telephone number (904) 616-4875 is listed in law enforcement
databases as belonging to ASHLEY W. According to Jacksonville Electric
Authority (“JEA”) records, which I have reviewed, telephone number (904) 616-
4875 is associated with an active account in the name of ASHLEY W. In addition,
telephone number (904) 616-4875 was listed as ASHLEY W’s number in a JSO
report of April 3, 2021, regarding a vehicle crash, which I have reviewed.

13 Unidentified male.

14
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 16 of 53 PagelD 113

23. Based on the training and experience of the agents and in the context of
this investigation, I believe that when KIMBERLY W asked ASHLEY W if she did
“two full ones,” she was possibly referring to two “bombs” of controlled substances.
“Bombs” are believed to contain 100 bags of controlled substances per “bomb.”
ASHLEY W replied “158”, possibly referring to packaging 158 bags of a controlled
substance for distribution. KIMBERLY W asked ASHLEY W if she was tying the
bags, believed to be referring to physically tying the bag to prevent someone from
easily removing one of the smaller bags of the controlled substances inside.
ASHLEY W stated that she double bagged the other ones and KIMBERLY W
advised that she should not have tied them so tight. I reviewed the GPS location
data for TARGET TELEPHONE 3 at approximately 0737 hours and again at
approximately 0752 hours the data showed that KIMBERLY W’s cellular
telephone’s location to be near her residence, 7253 Michael Terrace. In addition, at
approximately 0737 hours and approximately 0752 hours, GPS location data for
(904) 803-6381, known to be NEAL W’s cellular telephone number (as reflected in
intercepted calls to and from that number, described below) reflected that NEAL W
was located at 7253 Michael Terrace.

24. On March 24, 2021, at 1239 hours, agents intercepted an outgoing text

to an unidentified male who was later identified as Ramone ASTIN," utilizing (904)

 

4 Agents have identified Ramone ASTIN, a/k/a “RAY” (“ASTIN”),
through recorded jail telephone calls between ASTIN utilizing telephone number
(904) 577-4126 and Ronnie Cleveland JOHNSON (“JOHNSON”), who were

(continued)

15
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 17 of 53 PagelD 114

577-4126, from TARGET TELEPHONE 2. The text conversation between ASTIN
and KIMBERLY W is detailed below.

KW: Have they gotten the bags yet?

RA: On hold with them now

KW: Ok

RA: Also could we get boobie and someone else to help with popping bags?

KW: Check with Leo and see if he's finished with the rest of the bags he’s

slowing me down frfr smh

RA: Yes maam

25. Based on the training and experience of the agents and in the context of
this investigation, I believe that KIMBERLY W was asking ASTIN if he had gotten
the bags for packaging narcotics yet. ASTIN replied that he was on hold with them
now, believed to be referring to the individual in possession of the bags. ASTIN then
asked KIMBERLY W if he could have “boobie” and someone else help with
popping bags, believed to be referring to packaging bags of narcotics for distribution.
KIMBERLY W instructed ASTIN to check with “Leo” and see if he was finished

with the rest of the bags, believed to be referring to “Leo” packaging bags of

 

arrested together during a traffic stop on January 31, 2021. During JOHNSON’s
recorded telephone calls made from the correctional facility, which I have listened to,
JOHNSON spoke with ASTIN regarding their arrest as well as information
regarding the drug trafficking organization. In addition, during a call that was
intercepted over TARGET TELEPHONE 3, an unidentified female spoke with
KIMBERLY W about ASTIN’s upcoming court date and ASTIN was referred to by
his full name.

16
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 18 of 53 PagelD 115

narcotics for sale, and stated that “Leo” is slowing KIMBERLY W down in regard

to not making the bags fast enough.

26.

On March 24, 2021, at 1559 hours, agents intercepted agents

intercepted an outgoing call to ASTIN, utilizing (904) 577-4126, from TARGET

TELEPHONE 2. The call is transcribed below.

RA:

KW:

RA:

KW:

KW:

KW:

KW:

KW:

KW:

Yes, ma’am?

Hey, were you able to get [audio glitches] the bags?

No, I’m gonna call her now. [UJ] I wound up getting both of these
packs...

Uh huh [Voices overlap]

Until, until that full box come in, cause I ain’t wanna just have to take
them out that full box.

Okay, so you, so you [Voices overlap]

I’m, I got, I got two, um, two that’s popped now. I’m alm .. . [Voices
overlap]

Okay [Voices overlap]

I’m, I’m about at 2800. I’m at [Voices overlap]

So what about, um [Voices overlap]

Twelve, eighteen hundred.

What about, um, what’s his name? [Voices overlap]

Leo?

Leo, yeah.
17
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 19 of 53 PagelD 116

RA: He supposed to bring his ‘round here right now. I just called him and
told him to bring it right now cause you on your way.

KW: Yeah, cause, um, Neal on his way to come.

RA: Okay.

KW: Alright, then, um [Voices overlap]

RA: Alright.

KW: Cause I need them ASAP.

RA: Okay. I’ma keep poppin’ ‘em ‘till he get done with his. I’m a have, just
keep poppin’.

KW: Okay. Alright, then [Voices overlap]

RA: Alright [Voices overlap]

KW: That’s a bet.

RA: Okay.

KW: Alright.

[CALL ENDS]

27. Based on the training and experience of the agents and in the context of

this investigation, I believe that when KIMBERLY W asked ASTIN if he was able

to get the “bags”, she was referring to the bags used to package narcotics. ASTIN

said no, and mentioned calling a female. ASTIN then mentioned a “full box”,

possibly referring to a full box of bags, and then stated that he has two popped and

that he had about twelve to eighteen hundred, believed to be referring to the number

of bags for pre-packaging narcotics. KIMBERLY W then asked about “Leo” and

18
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 20 of 53 PagelD 117

ASTIN stated that “he”, referring to “Leo”, was supposed to bring “it” right now. I
believe that this is in reference to KIMBERLY W and NEAL W having multiple
individuals helping package narcotics for distribution and that “Leo” would be
bringing the bags that he had completed, as was referenced in the previous text
message conversation between KIMBELY W and ASTIN. KIMBERLY W stated
that NEAL W was on his way, believed to be referring to NEAL W picking up the
completed bags of pre-packaged narcotics. KIMBERLY W stated that she needed.
them ASAP and ASTIN stated that he would continue to work on the remaining
bags.

28. On March 24, 2021, at 2025 hours, agents intercepted an outgoing call
to NEAL W utilizing (904) 803-6381, from TARGET TELEPHONE 2. The call is
transcribed below.

NW: What’s up, baby?

KW: You ever pick up them bags to take to [UI]?

NW: Yeah, I got the bags with me.

KW: [UJ]

NW: You want me to take them to Porschee?

KW: [No audio]

NW: What'd you say, babe? I can't hear you. Why you talkin’ so low?

KW: [UI] You gotta take the bags to Porschee at the gas station.

NW: Okay, okay, okay, alright.

19
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 21 of 53 PagelID 118

KW: Alright.

NW: Alright, babe.

[CALL ENDS]

29. Based on the training and experience of the agents and in the context of
this investigation, I believe that when KIMBERLY W asked NEAL W if he had
picked up bags, she was referring to bags used to package controlled substances.
NEAL W advised that he had the bags with him and asked if KIMBERLY W
wanted him to take the bags to PORSCHEE W. KIMBERLY W answered in the
affirmative and told NEAL W to take the bags to PORSCHEE W at the gas station,
believed to be referring to a BP gas station run by KIMBERLY W.

30. In November, 2019, a confidential source (“CS1”) began cooperating
with ATF. I have met with, interviewed, and spoken on the telephone with CS1 on
numerous occasions. I have corroborated information CS1 has conveyed to me
through recorded telephone calls and meetings with the subjects of this investigation,
physical surveillance, telephone toll records, information from other cooperating
sources, and information obtained from various public databases, and I have found
the information that CS1 has provided to me to be reliable. In addition to this
investigation, CS1 has also provided information regarding other ATF investigations
and that information was corroborated and determined to be reliable by ATF. CS1
has also provided information to the Jacksonville Sheriff's Office (“JSO”) and that

information was corroborated and determined to be reliable. CS1 receives financial

20
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 22 of 53 PagelID 119

compensation from ATF for the assistance CS1 provides to ATF. CS1 is willing and
able to testify with regard to this investigation.

31. CSI] has the following criminal history. On August 25, 1987, CS1 was
arrested for carrying a concealed weapon, charges were dropped/abandoned. On
March 17, 1988, CS1 was arrested for possession of cocaine, with a felony
conviction, sentenced on March 28, 1988, to 1 year of probation. On November 30,
1988, CS1 was arrested for sale, purchase, or delivery of cocaine, with a felony
conviction, sentenced on April 12, 1989, to prison for 4 years. On February 13,
1991, CSI was charged with driving while license is suspended or revoked, sentenced
on March 19, 1991, to court costs. On April 3, 1991, CS1 was arrested for loitering
or prowling, resisting an officer without violence, and carrying a concealed weapon,
with misdemeanor convictions for all charges, sentenced on August 22, 1991, to 45
days in jail. On July 29, 1991, CS1 was arrested for driving with license suspended
or revoked, unlawful to alter license plate, and resisting a police officer, with a
misdemeanor conviction for driving while license suspended or revoked, sentenced.
on August 22, 1991, to 1 month and 15 days in jail. On August 16, 1991, CS1 was
arrested for burglary assault or carries weapon, possession of cocaine while armed,
and possession of a firearm, with felony convictions for possession of cocaine while
armed and possession of a firearm, sentenced on October 14, 1991, to prison for 3
years and 6 months. On October 10, 1991, CS1 was arrested for battery and
damaged property-criminal mischief, with misdemeanor convictions for all charges,

sentenced on October 15, 1991, to 30 days in jail. On July 28, 1992, CS1 was
21
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 23 of 53 PagelD 120

arrested for possession of cocaine, with a felony conviction, sentenced on October 1,
1992, to 1 year of probation. On July 15, 1994, CS1 was arrested for carrying a
concealed firearm, operating a motor vehicle with expired registration, and
possession of cocaine, with felony convictions for carrying a concealed firearm and
possession of cocaine, sentenced on August 11, 1994 to 5 months in jail. On July 28,
1995, CSI was arrested for robbery, kidnapping, possession of cocaine, possession of
cannabis, and possession of drug paraphernalia, with felony convictions for robbery
and kidnapping, sentenced on March 27, 1997, to prison for 7 years. On April 1,
2001, CS1 was arrested for possession of a firearm by a convicted felon, with a felony
conviction, sentenced on June 25, 2003, to prison for 5 years. On February 2, 2010,
CS1 was arrested for domestic battery, with a misdemeanor conviction, sentenced on
May 21, 2010, to 5 days in jail and 12 months of probation. CS1 has no currently
pending charges.

32. On January 14, 2021, ATF SA Leahy and CS1 drove to the BP gas
station located at 6845 Arlington Expressway, Jacksonville, Florida 32211, and
entered the gas station convenience store.!> SA Leahy proceeded to make a purchase
from the store and the clerk working behind the counter was wearing a name tag

with the name “Porschee”. On January 15, 2021, Ishowed SA Leahy and CS1 a

 

1S During the investigation, another confidential source told me that
KIMBERLY W owned this gas station. This information was corroborated through
physical surveillance as well as an interview that was conducted of KIMBERLY W
by News4Jax on June 28, 2020, the audio/video recording of which I have reviewed
(available on YouTube, https://www.youtube.com/watch?v=vSEOR9Ouuvs).

22
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 24 of 53 PagelID 121

photograph of PORSCHEE W obtained from DAVID, and SA Leahy and CS1
positively identified PORSCHEE W as the individual working at the gas station.

33. On March 29, 2021, I was present with members of ATF, JSO, the
Nassau County Sheriff's Office, and the Columbia County Drug Task Force when
we met at a predetermined location to conduct a briefing of CS1 for the controlled
purchase of illegal narcotics from the 14™ Street “trap house”. Before conducting the
controlled purchase, SA John Leahy searched CS1 for contraband with negative
results. In addition, SA Leahy, who was working in an undercover capacity,
equipped CS1 with audio/video recording equipment. I provided CS1 with $100.00
in ATF funds for the purchase of illegal narcotics from the 14" Street “trap house”.
CS1 then entered an undercover vehicle with SA Leahy and SA Leahy then drove
towards the 14" Street “trap house”.

34. lL observed this controlled operation by reviewing the audio and video
recordings on March 29, 2021, as well as debriefing CS1 and SA Leahy.
Furthermore, during this operation I acted as a surveillance unit and listened to and
viewed an audio/video transmission of the controlled purchase in real time.

35. SA Leahy and CS] arrived at 1044 E 14th Street at approximately 1049
hours. SA Leahy parked the undercover vehicle in front of the residence. SA Leahy
had to immediately move the undercover vehicle because a vehicle that was parked
in the driveway was attempting to leave the residence. SA Leahy drove a few houses
down the street, turned around, and parked the vehicle again. CS1 exited the vehicle

and walked up the driveway to the rear of the residence. SA Leahy lost sight of CS1
23
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 25 of 53 PagelD 122

as CS1 walked around to the rear of the residence. After a brief period, CS1 returned
to the undercover vehicle and gave SA Leahy the suspected illegal narcotics that CS1
had purchased, which were contained in ten (10) small clear plastic baggies. SA
Leahy and CS] left the “trap house” at approximately 1052 hours.

36. SA Leahy and CS1 drove to a predetermined location where SA Leahy
turned off the electronic surveillance equipment. SA Leahy searched CS1 for
contraband with negative results. I took custody of the suspected narcotics from SA
Leahy. During a debriefing, CS1 stated that when CS1 was walking to the rear of
the residence, he/she observed an unknown black male walking towards the front of
the residence. CS1 believed that this unknown individual possibly possessed illegal
narcotics. CS1 reached the rear of the residence and observed an opening in a
window. CS1 stated that an unknown black male was inside of the residence at this
window area. CS1 described the opening as a slot. CS1 stated that CS1 told this
unknown individual that CS1 desired to purchase cocaine, to include cocaine base,
also known as crack cocaine. This individual stated that the only illegal narcotics
sold from the residence were “flakka” and “molly”. I know that “flakka” is a term
commonly used to refer to a-PVP and “molly” is a term commonly used to refer to
MDMA. CS1 stated that CS1 desired to purchase $50.00 worth of “flakka” and
$50.00 of “molly”. The unknown individual inside of the residence asked CS1
whom CS1 knew. CS1 stated that CS1 was related to “Junior”, the known

nickname for BELL. The unknown individual told CS1 that BELL had just left.

24
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 26 of 53 PagelD 123

The unknown individual gave CS1 a-PVP and MDMA that CS1 asked for. CS1
then returned to the undercover vehicle and gave SA Leahy the narcotics.

37. That same day, ATF SA Smalls and I field-tested the suspected
narcotics at the ATF Jacksonville Office. The field test of the suspected a-PVP
yielded a positive result for the presumptive presence of a-PVP. The field test of the
suspected MDMA resulted in an inconclusive test of the narcotic and it has been sent
to a DEA laboratory for further analysis. I weighed the a-PVP and it weighed
approximately 0.5 grams (with packaging). I weighed the suspected MDMA and it
weighed approximately 3.1 grams (with packaging).

38. On March 29, 2021, at 1849 hours, agents intercepted an outgoing call
to PETERSON, "* utilizing (386) 288-7264, from TARGET TELEPHONE 3. The
call is detailed below.

MP: Hello.

KW: I think you the sexiest man in the whole United States of America.

MP: [Chuckles] Shit, you ain’t lying.

KW: [Chuckles] You ain’t blushing over there.

MP: [Chuckles] [UJ]

 

16 Telephone number (386) 288-7264 was listed as PETERSON’s number
in a JSO report, which I have reviewed, discussing a telephone call from
PETERSON to Sgt. Adams on November 3, 2020. According to the report, JSO
Sgt. Adams spoke with PETERSON, who called Sgt. Adams from telephone
number (386) 288-7264 and who identified himself by name. In addition, according
to the report, when PETERSON was arrested by JSO on November 4, 2020, he
possessed a cellular telephone with a telephone number of (386) 288-7264.

25
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 27 of 53 PagelID 124

KW:

KW:

MP:

KW:

MP:

KW:

MP:

KW:

Check it out, check it out, check it out! One, two, three. What we
looking with the play?

Uh, Tl call and see what the hell [UI]. She probably [UJ].

Huh.

I need to call to see.

I need that bird in the hand no later than tomorrow.

Alright.

I gotta get, I gotta get prepared.

[Chuckles]

[Chuckles]

[End of pertinent conversation at 00:39]

[Pertinent conversation resumes at 04:17]

KW:

MP:

KW:

MP:

KW:

MP:

KW:

What’s the play? [UI] be made.

I'll have to see tomorrow.

[UI]

I know I gotta come down there [UI]. They be calling one day this
week [U]].

Oh.

[UT] last week so it should be painted this week.

Well at 11:30 I gotta go to the base to get this, get this [UI] after that
I’m free.

After 11:30?
26
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 28 of 53 PagelID 125

KW: Mm-hm. I have to go to the base and get all this [UT].

[End of pertinent conversation at 04:45]

[Pertinent conversation resumes at 20:05]

KW: Oh, lordy. So, you gonna call when she uh [UJ] put that in place.

[CALL ENDS ABRUPTLY]

39. Based on the training and experience of the agents and in the context of
this investigation, I believe that KIMBERLY W was calling PETERSON to see if
PETERSON had any narcotics available. PETERSON stated that he needed to call
and see, possibly referring to calling his source of supply of the narcotics.

KIMBERLY W then stated that she needed “that bird in the hand no later than
tomorrow” and that she needed to be prepared, believed to be referring to the fact
that she needed the narcotics the next day. PETERSON later in the conversation
stated that he would have to see the next day, and KIMBERLY W went over her
schedule with PETERSON to let him know when she would be available.

40. On March 30, 2021, I observed active pen register and trap and trace
data and GPS location data for NEAL W’s cellular telephone, TARGET
TELEPHONE 4. Beginning at approximately 1219 hours, NEAL W began calling
PETERSON. NEAL W then contacted PETERSON several times at approximately
1219 hours and 1227 hours, and then at approximately 1313 hours, I observed
NEAL W’s phone location to be in the area of his home at 7253 Michael Terrace,

Jacksonville, Florida. At 1413 hours, NEAL W’s GPS location data placed him in

27
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 29 of 53 PagelD 126

the area of Interstate 10 (“I-10”) just west of State Road 301. At approximately 1413

hours, NEAL W received an incoming voice call from PETERSON. The duration

of this call was approximately one second. At approximately 1413 hours, NEAL W

received an incoming text message from PETERSON.

4l,

On March 30, 2021, at 1416 hours, agents intercepted an incoming call

from BRANDIESA W, utilizing (904) 575-1844,!’ to TARGET TELEPHONE 3.

The pertinent portion of the call is detailed below.

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

Hello?

Hey, ma?

Yeah-- [Voices overlap]

You ain’t, you ain’t need them nine from the house?
Huh?

I say you ain’t need them nine from the house?
Y... not right now.

Oh. You got some more stuff?

I’m, I’m, I’m in the process now.

Oh. I only got on... I was gonna say, cause I only got one left.
Uh, alright, I got you. Uh, where you at?

Leaving the warehouse.

 

17

Telephone number (904) 575-1844 was listed as BRANDIESA W’s

number in a Jacksonville Sheriff's Office (“ISO”) report of July 20, 2020, which I
have reviewed.

28
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 30 of 53 PagelD 127

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

KW:

Damn I needed you to grab... I didn’t know you was going to the
warehouse.

What you, what you had needed.

I just needed outside snacks.

Oh.

A few of the little, uh [U]]

Igot...

Huh?

I said, um, I still got to go back, I prolly come back Thursday, or y’all
need ‘em like asap?

Ok. Alright then.

[End of pertinent conversation at 00:50]

42.

Based on the training and experience of the agents and in the context of

this investigation, I believe BRANDIESA W was advising KIMBERLY W that she

only had one, referring to an unknown quantity of a controlled substance.

KIMBERLY W stated that she was in the process of getting more, believed to be in

reference to KIMBERLY W and NEAL W being on their way to meet with

PETERSON for resupply of narcotics. KIMBERLY W stated that she needed

“outside snacks”, believed to be referring to small bags of narcotics used as payment

for individuals working outside of the “trap house” location.

29
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 31 of 53 PagelD 128

43. Atapproximately 1419 hours, NEAL W placed an outgoing voice call
to PETERSON. The duration of this call was approximately 35 seconds. At
approximately 1420 hours, NEAL W placed an outgoing voice call to PETERSON.
The duration of this call was approximately 35 seconds. I have reviewed the GPS
location data for TARGET TELEPHONE 3 and the data to show KIMBERLY W’s
location at approximately 1422 hours to be within a 1553 meter radius of 148 East
Blvd. S., Macclenny, Florida.

44, Atapproximately 1428 hours, NEAL W’s GPS location data placed
him on I-10 at the Duval County line. The location data for NEAL W’s cell phone,
provided by Sprint, is precise, with an average accuracy of within 2-3 meters. Based
on this location data, I believe KIMBERLY W and NEAL W met with
PETERSON to purchase of a quantity of a-PVP near Macclenny, Florida, at
approximately 1428 hours. By 1448 hours, GPS location data showed NEAL W to
be in the area of 7253 Michael Terrace. In addition, at approximately 1448 hours,
ATF SA David Simmons observed a silver Lexus SUV, consistent with the vehicle
later described in this Affidavit as being driven by KIMBERLY W,, traveling
eastbound on Hipps Road to Exline Road where the vehicle turned right and
continued to travel south on Exline Road. The vehicle then turned onto Jennifer
Boulevard heading west, out of the sight of SA Simmons. Jennifer Boulevard is a

point of entry into the neighborhood where 7253 Michael Terrace is located.

30
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 32 of 53 PageID 129

45.

On March 30, 2021, at 1516 hours, agents intercepted an outgoing call

to BRANDIESA W, utilizing (904) 575-1844, from TARGET TELEPHONE 3.

During this call, an unidentified female (“UF”) can be heard in the background of

the call with BRANDIESA W. The call is transcribed below.

BW:

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

KW:

BW:

Hello?

Where you at?

Bout to leave soon.

You, you'll take [audio glitches] [UJ] for that, you'll take them [UJ], uh
[Noises in the background] Porschee drop one, drop it off at 14.

Yes, Ma’am.

To Marquez, uh, and also I got you y’all’s stuff in the car. I’m headed
to Winn-Dixie by your house

Okay.

Uh, I’m meeting Ashley, too, the Wendy’s down the road first, then I’m
going, so I, I guess I’ll meet you on your way coming from out there.
Okay. Excuse me.

Alright then, well don’t forget to, um, grab that and take it, drop it off
[audio glitches]

I’m getting up, I’m fixing to get itnow. Trig, hand me that.

And tell, tell Axe her, where she want me to leave her stuff, your house
or give it with Ashley.

Leave it with Ashley.
3]
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 33 of 53 PagelD 130

KW:

UF:

BW:

BW:

KW:

BW:

BW:

KW:

BW:

KW:

BW:

Huh?

[In background] Where at?

Yes, sir.

[In background] Oh, doing that?

Yeah.

No, Isay...

She say, where you want her to leave your stuff at? With Ashley or
with me? She said it don't matter, you can give it to Ashley, too, she’s
closer.

[In background] Need bags, too, but I’ll have...

She said she needs bags, too.

I already got, got, I got everybody bags, everybody’s stuff.

She said she got everybody bags [UJ] too. You heard me? She said she
got bags and everything. She said okay.

Alright, just let me know when you leave 14th so I know where to meet
you at.

Okay.

[CALL ENDS]

46.

Based on the training and experience of the agents and in the context of

this investigation, I believe KIMBERLY W was asking BRANDIESA W where she

was because KIMBERLY W had controlled substances, believed to be recently

obtained from PETERSON, to bring to BRANDIESA W. KIMBERLY W asked

32
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 34 of 53 PagelD 131

BRANDIESA W to deliver suspected controlled substances to the 14" Street “trap
house”. KIMBERLY W stated that she was meeting ASHLEY W at the Wendy’s
and asked BRANDIESA W if she wanted her supply of controlled substances to be
left with ASHLEY W. KIMBERLY W advised BRANDIESA W and the
unidentified female that she had all their bags of controlled substances to deliver. I
reviewed the GPS location data for TARGET TELEPHONE 3 during this call and
the data showed that KIMBERLY W’s phone location was near her residence, 7253
Michael Terrace.

47, On March 30, 2021, at 1631 hours, agents intercepted an incoming call
from BRANDIESA W, utilizing (904) 575-1844, to TARGET TELEPHONE 3. The
call is transcribed below.

KW: Hello?

BW: Hey, ma, you [UJ] here?

KW: Yeah, I’m coming by there [UI]. Why, what’s up? What, what you

[UT] Leo?

BW: I[UI]I gotta pick up this food. [UI] some food. [UI] [Voices overlap]

KW: Alright. Well, come on, come on to Bottoms Up. Til just wait down

here at Bottoms Up [UJ].

BW: Okay.

KW: Alright.

[CALL ENDS]

33
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 35 of 53 PagelID 132

48. Based on the training and experience of the agents and in the context of
this investigation, I believe KIMBERLY W was talking to BRANDIESA W about
meeting at Bottomz Up Adult Entertainment Club, located at 3909 Blanding Blvd.,
Jacksonville, Florida. In previous conversations intercepted on TARGET
TELEPHONE 3, the parties have referred to Bottomz Up as a meeting location for
the exchange of narcotics. I reviewed the GPS location data for TARGET
TELEPHONE 3 during this call and the data showed that at approximately 1622
hours, KIMBERLY W’s phone location was within 1411 meters of 3636 Blanding
Boulevard.

49. During this time on March 30, 2021, ATF agents established.
surveillance of KIMBERLY W as she was loading groceries into a vehicle in the
Winn-Dixie parking lot at 3538 Blanding Boulevard. KIMBERLY W was observed
driving a Lexus SUV bearing Florida Tag IFQP49. KIMBERLY W was known to
have been given a loaner vehicle from the Lexus dealership while her vehicle was
being worked on. ATF SA Mallory Sonn established surveillance of an apartment
building located at 4455 Confederate Point where BRANDIESA W is believed to
live and observed a red Jeep leaving the area.'® ATF Agents surveilled KIMBERLY
W to Bottomz Up Adult Entertainment, where they observed her meeting with the

red Jeep believed to be occupied by BRANDIESA W. ATF Special Agent Barry

 

18 According to DAVID, the red Jeep, bearing Florida Tag KCEMO7, is
registered to EAN Holdings, LLC, Enterprise Rent-A-Car.

34
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 36 of 53 PagelD 133

Smalls observed BRANDIESA W handing KIMBERLY W a black plastic shopping
bag, and KIMBERLY W handed BRANDIESA W a black plastic shopping bag.
Agents believe that during this exchange BRANDIESA W gave KIMBERLY W the
“outside snacks” she had asked for and KIMBERLY W gave BRANDIESA W a
quantity of controlled substances, brought from her residence at 7253 Michael
Terrace, for BRANDIESA W to package in small bags for sale. SA Smalls observed
the subject believed to be BRANDIESA W wearing a tie-dyed shirt.

50. Later on this same day, I viewed surveillance video from Walker’s
Food Store, located at 2882 Fitzgerald Street, Jacksonville, Florida, and observed the
same red Jeep arrive. I observed a black female exit the vehicle wearing a tie-dyed
shirt and I was able to positively identify her as BRANDIESA W through
photographs of her contained in DAVID records.

51. On April 3, 2021, at 1336 hours, agents intercepted an incoming call
from NEAL W, utilizing (904) 803-6381, to TARGET TELEPHONE 3. The call is
transcribed below.

KW: What’s up, baby?

NW: Hey, hey.

KW: Huh?

NW: I’m, I’m, I’m, I’m going to lock the room through.

KW: Okay, okay, I got to wait.

NW: You got the key?

35
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 37 of 53 PagelD 134

KW:

KW:

KW:

KW:

KW:

KW:

KW:

KW:

KW:

KW:

Um, no, no. Okay, let me find my keys, let me see . . .wait, I ain’t see

my keychain.

: Alright, so...

Hey, let me find them, um...

Yeah, I, well I just got to hide everything cause, um...

No, no, go ahead and lock it.

We...

The keys, my keys ain’t in the room. I know that, they said they prolly
in my Audi.

Okay, so, will we be able to get in the room?

Yeah.

: You sure?

Yeah. Lock it, um...

: I’m going to back around.

Did you see the car? Did you see the car, babe?
Yeah, it ain’t, it ain’t messed up all that bad.
Oh, it ain’t?

I said, Why you ain’t paid the damn insurance?
I don't know.

Come on, [UJ] man.

Oh no.

36
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 38 of 53 PagelD 135

KW:

KW:

KW:

KW:

: You know, he, he, he ain’t . . . like at the same time, you know, we

ain’t going to use, but you never know.

Yup, cause look what happened.

: Yeah, you, you, you want to keep that insurance, that’s why I try to

make sure my insurance stay paid on my car.

Yeah, you right, I, I, I can, I, I can admit that one, but hopefully,
hopefully, um... They at fault, she don’t have to pay them so, it ain’t
like we got to, we got to do our thing during the day, we just got, I just
got to get the car fixed in the front. Now maybe they insurance, they

insurance prolly got to pay for that.

: Uh-huh.

But, from, from here on out, I, I gotta go get insurance.

Uh, better keep it, keep it [UI]. Let me get up outta here.

But see, but see, I got insurance, I got insurance on everything else, but
I, by giving the car to Marcus, I was going to have him . . . his daddy
put that insurance on there, least, that the least he could of did, so that
why I didn’t put it on that one, ever. All the rest, all the rest of the cars
got insurance on it, but because that was going to Marcus, I felt like his
daddy should, you know, that’s the least he could do, is add it on his

insurance.

: Yeah, uh...

37
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 39 of 53 PagelID 136

KW: So, so, that’s the only one that don’t got it on there, the Kia ever, the
Kia everything got it on there.

NW: Oh, let me get on up out of here, baby. I gotta, J gotta, I, I, I, I gotta get
them [UJ] I gotta, I gotta go out east, gotta stop by the mall first.

KW: Alright then.

NW: Alright, let, let me get on cause I’m already late. Hey, I locked the
door.

KW: Alright then, alright, okay.

[CALL ENDS]

52. Based on the training and experience of the agents and in the context of

this investigation, I believe that when NEAL W told KIMBERLY W that he was

going to lock the room, he was referring to their bedroom located in their residence,

7253 Michael Terrace, and wanted to make sure that KIMBERLY W had a key.

NEAL W stated that he had to hide everything, possibly referring to narcotics,

money, and/or other contraband. KIMBERLY W directed NEAL W to go ahead

and lock the door. KIMBERLY W and NEAL W then spoke about a damaged

vehicle and an insurance claim. At approximately 1342 hours, the GPS location

data for NEAL W’s cellular device showed that he was within one meter of the

residence.

38
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 40 of 53 PagelD 137

53.

On April 5, 2021, at 0849 hours, agents intercepted an outgoing call to

PORSCHEE W, utilizing (904) 487-7319," from TARGET TELEPHONE 3. The

call is transcribed below.

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

Hello?

Hey. They ain’t got nothing but 23 out there. You think you could do
one or two bombs, um, one or two hundred bombs right quick for me?
[UI] They ain’t got nothing but 23. Ashley called asking, um, trying to
get, um, the [UI] so y’all can just [audio glitch] [UI] y’all [UJ] with her.
But [UJ] y’all can come up with two of them real quick [UI]? Um [U]]
[Voices overlap]

Alright.

They ain’t got nothing but 23. I’m on my way up to pick Tye up.

{UI] or Gainsville?

They flew her, they flew her to Gainsville [UI] to Gainsville. Uh, her
daddy say [Voices overlap]

Oh [Voices overlap]

Maybe just [UT] he said that, um, say they don’t want to take the bullet
out cause it may cause more damage, cause more damage than it do

[UI]. Right now, they wanna just leave it there.

 

19

Telephone number (904) 487-7319 was listed as PORSCHEE W’s

number in a JSO report of July 20, 2020, which I have reviewed.

39
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 41 of 53 PagelID 138

PW: [UJ] gonna do that?

KW: [UJ] out here, but they, uh, he had two, the last two he had last night.
Kei .. . [audio glitch] she say she was getting up to try to get some, did
too, to try to get ‘em something.

PW: Hmm [Voices overlap]

KW: And they ain’t have no halves. The [audio glitch] [UI] for, need
somebody to grab the ones, uh, the halves, from the house when [audio
glitch] when they take it out there. They, they, um, when they take the
w... when you take the white out there, drop the, um, come by here
and grab these, these halves.

PW: [UJ].

KW: Or you can go back to sleep while she [audio glitch] while she get her
[U]] right quick and [UI] Keish down out there.

PW: Okay.

KW: Alright, then, get, grab the halves from over here.

PW: Alright.

KW: Alright, then.

[CALL ENDS]

54. Based on the training and experience of the agents and in the context of

this investigation, I believe KIMBERLY W advised PORCSHEE W that they did

not have enough controlled substances, only 23, at the 14" Street “trap house”. “23”

likely refers to a quantity of bags containing a controlled substance, packaged for

40
Case 3:21-cr-00048-TJC-PDB Document 1 Filed 04/12/21 Page 42 of 53 PagelD 139

distribution. KIMBERLY W asked PORSCHEE W if she could do one or two
hundred bombs real quick, likely referring to bagging up 100 or 200 bags of narcotics
for distribution. As noted above, a “bomb” is a term commonly used to refer to a
bag containing various types and quantities of narcotics packaged for sale.
KIMBERLY W said that she was on the way to pick up BRANDIESA W.
KIMBERLY W then talked about BRANDIESA W being shot and her medical
condition. KIMBERLY W then stated that an unidentified male was down to “the
last two he had last night,” believed to be referring to a quantity of controlled
substance. KIMBERLY W said “Keish”, believed to be referring to Lakeisha Allen,
the sister of KIMBERLY W,” was bagging some of the narcotics as well to try to get
some to the unidentified male, likely the person working a shift at the 14" Street
“trap house.” KIMBERLY W said that they did not have any halves, so she needed
someone to grab the halves, referring to a quantity of a controlled substance from the
house, meaning her residence at 7253 Michael Terrace, on the way to take the
suspected narcotics to the 14™ Street “trap house”.

55. On April 5, 2021, at 1518 hours, agents intercepted an outgoing call to
PORSCHEE W, utilizing (904) 487-7319, from TARGET TELEPHONE 3. The

call is transcribed below.

 

20 I have reviewed records for both KIMBERLY W and Lakiesha Lakay
Allen contained within DAVID. These records include birth certificates for both of
them, each of which lists their mother as Jo Anne Arthur. I also have reviewed
KIMBERLY Ws Facebook account and she lists Lakiesha Allen as her sister under
the heading ‘Family Members.”

Al
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 43 of 53 PagelD 140

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

PW:

KW:

Hello

Hey, what's going on?

Hey, where that, uh, where that’s at you, I haven’t had time yet...
It right there on the round in the bathroom on the counter, on the
bathroom counter, where the hammer usually be.

Is it in [UI] blue bag?

Huh?

I said is it in this blue bag?

I don’t know, I don’t know if I bagged this up.

: It’s two bags.

Uh-huh. Oh, I see it.

Yeah, them.

It’s up on here on the counter, sitting up here with the other one.
And them three go to Keisha, and the...

Oh, so...

And the other one, the other stuff go with you for there.
Okay, so these three right here Keisha’s.

Yeah, go to Keisha first.

Yeah.

Alright.

I got you.

Alright.
42
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 44 of 53 PagelD 141

PW: Okay.

[CALL ENDS]

26. Based on the training and experience of the agents and in the context of
this investigation, I believe KIMBERLY W was directing PORSCHEE W to the
location of several bags of controlled substances in her residence at7253 Michael
Terrace, specifically on her bathroom counter. PORSCHEE W asked if the narcotics
were in the blue bag. KIMBERLY W stated that she did not know if she bagged it
up, believed to be referring to narcotics and NEAL W then stated “it”, referring to
the suspected narcotics, was in two bags. PORSCHEE W stated that she saw it and
described it is on the counter next to the other one, again believed to be referring to
narcotics. KIMBERLY W then instructed PORSCHEE W that the three bags were
for “Keisha”, believed to be referring to Lakeisha Allen.

57. On April 6, 2021, at 2056 hours, agents intercepted an outgoing text to
PETERSON, utilizing (386) 288-1906, from TARGET TELEPHONE 3. The text
conversation between PETERSON and KIMBERLY W is detailed below.

KW: Deal wanna know is everything good over your way?

MP: I’m hoping thursday

KW: No we hoping yesterday day ¢

KW: You gota half we can relieve you of?

MP: They hit me hard yesterday I don't know where they getting all this

change from

43
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 45 of 53 PageID 142

KW:
KW:

KW:

KW:

KW:

08.

Huh shoot you got anything for us?
22?

Have you talked to her yet?

Yea suppose to be thru day
Thursday

For sho Thursday?

I want 1 and a half-2

Based on the training and experience of the agents and in the context of

this investigation, I believe KIMBERLY W was contacting PETERSON to see if he

had any controlled substance, believed to be a-PVP on hand. PETERSON stated

that “they hit me hard”, referring to the large amount of customers that he had come

to purchase narcotics from him. KIMBERLY W then asked PETERSON if he had

anything for “us”, referring to NEAL W and herself. KIMBERLY W also asked if

PETERSON had spoken to “her”, believed to be in reference to PETERSON’s

unidentified female source of supply. PETERSON stated that he had spoken to his

source of supply and that the narcotics should be arriving on Thursday, believed to

be in reference to April 8, 2021. KIMBERLY W asked if it would be Thursday for

sure when the narcotics arrive, and requests “1 and a half to 2”, believed to be in

reference to kilogram quantities of a-PVP.

44
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 46 of 53 PagelD 143

FINANCIAL INVESTIGATION

59. Internal Revenue Service-Criminal Investigations Special Agent Chris
Pekerol has conducted an investigation of the finances of NEAL W and
KIMBERLY W and he has related to me what the investigation revealed. In sum,
the investigation has revealed that NEAL W and KIMBERLY W have earned
substantial amounts of money through their drug trafficking enterprise and have
laundered their proceeds through limited liability companies, financial institutions,
real estate investments, a BP gas station/convenience store, and purchases of
vehicles and jewelry.

60. The investigation also revealed that neither NEAL W nor KIMBERLY
W have any significant source of legitimate income. Internal Revenue Service
(“IRS”) and Florida Department of Revenue records show that KIMBERLY W was
last employed in 2017. KIMBERLY W’s 2017 federal income tax return reported
total income of $23,167.00, which was reported as wages paid by CERES Marine
Terminals Inc. IRS records show that KIMBERLY W reported no income for the
years 2018 and 2019. IRS records show that NEAL W reported no income for the
years 2017, 2018, and 2019. IRS information returns and Florida Department of
Revenue records show that NEAL W was last employed in 2017 by Archer Western
Construction, where he earned $2,754.00 for the year.

61. During the course of the investigation, law enforcement identified

dozens of bank accounts associated with Neal and KIMBERLY W’’s drug trafficking

45
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 47 of 53 PagelD 144

and money laundering enterprise. Financial analysis revealed that since January 1,
2018, over $1,000,000.00 has passed through these bank accounts.

62. Florida Division of Corporations records show that in 2019 NEAL W
and KIMBERLY W established the limited liability companies K&N Lawn N
Pressure Washing Service, Walkers Property Investment, and K&N Investment
Properties. Businesses in the State of Florida are required to file quarterly employer
reports with the Florida Department of Revenue and pay reemployment taxes on
wages paid to employees. A query of Florida Department of Revenue records
showed that none of NEAL W’s or KIMBERLY W’s businesses have filed any
quarterly employer reports. In addition, IRS records show no tax filings by K&N
Lawn N Pressure Washing Service, Walkers Property Investment, or K&N
Investment Properties. I know, based my knowledge and experience and
conversations with SA Pekerol that drug traffickers and money launderers will often
use limited liability companies and business entities to disguise and “clean” illicit
funds.

63. Duval County records show that on or about July 17, 2019, K&N
Investment Properties LLC purchased three tax deeds at auction from the Duval
County Clerk of Court for a total of $53,199.00. Payment was provided to the Duval
County Clerk of Court in the form of seven (7) cashier’s checks and $200.00 cash.
The cashier’s checks were purchased by KIMBERLY W, NEAL W, BRANDIESA

W, PORSCHEE W, ASHLEY W, Lashanda Walker, and David Geathers. The

46
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 48 of 53 PagelD 145

cashier’s checks ranged in amounts between $7,500.00 and $8,000.00, were
purchased on or about the same day, and were structured in amounts under
$10,000.00.

64. 310U.S.C. § 5313 requires any financial institution that engages with a
customer in a currency transaction in excess of $10,000.00 to report the transaction
to the Department of Treasury on FinCEN Form 104, Currency Transaction Report
(“CTR”). I know, based on my knowledge and experience and conversations with
SA Pekerol, that many individuals involved in illegal activities are aware of CTR
reporting requirements and take steps to evade the reporting requirements. These
steps are often referred to as “structuring” and involve dividing a sum of money
greater than $10,000.00 and making multiple cash transactions, in amounts less than
$10,000.00, in order to evade the $10,000.00 reporting requirement.

65. Duval County records show that on or about January 15, 2020,
Walkers Property Investment LLC purchased two tax deeds at auction from the
Duval County Clerk of Court for a total of $45,323.10. Payment was received in the
form of seven (7) cashier’s checks. The cashier’s checks were purchased by
KIMBERLY W, NEAL W, BRANDIESA W, PORSCHEE W, ASHLEY W,
MICKLER, and Leshanda Walker. The cashier’s checks ranged in amounts
between $6,000,00 and $7,000.00, were purchased on or about the same day, and
again appeared to be structured in amounts under $10,000.00 to avoid the filing of
CTRs. Based on the investigation, your affiant knows BRANDIESA W,

PORSCHEE W, ASHLEY W, MICKLER, and Leshanda Walker, to be NEAL W’s
4]
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 49 of 53 PagelD 146

and KIMBERLY W’s adult children and David Geathers to be BRANDIESA W’s
boyfriend. It appears that NEAL W and KIMBERLY W used their family members
and associates to structure cash transactions and purchase the cashier’s checks used
to acquire the tax deeds.

66. During the course of the investigation, law enforcement obtained and
reviewed records from Navy Federal Credit Union (“NFCU”), First Federal Credit
Union (“FFCU”), and Community First Credit Union (“CFCU”). The records
revealed that NEAL W, KIMBERLY W, ASHLEY W, BRANDIESA W,
MICKLER, Leshanda Walker, David Geathers, and PORSCHEE W each made
cash deposits, structured in amounts under $10,000.00, at financial institutions and
used the funds to purchase the aforementioned cashier’s checks made payable to the

Duval County Clerk of Court. The following are summaries of those financial

 

 

 

 

transactions:
Summary of Structured Cash Deposits

Date Amount Account Holder Bank
7/17/2019 $7,500.00 Kimberly Walker NFCU
7/17/2019 ~~ $7,500.00 Neal Walker NFCU
7/18/2019 $7,500.00 Ashley Walker NFCU
7/18/2019 $7,500.00 Porschee Walker NFCU
7/18/2019 $7,500.00 Brandiesa Williams CFCU
7/18/2019 $8,000.00 Leshanda Walker FFCU
7/18/2019 $7,500.00 David Geathers CFCU

Total $53,000.00
1/16/2020 $1,030.00 Ashley Walker NFCU
1/16/2020 $4,990.00 Ashley Walker NFCU
1/16/2020 $520.00 Ashley Walker NFCU
1/16/2020 $6,621.00 Brandiesa Williams NFCU

 

48
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 50 of 53 PagelD 147

 

 

 

1/16/2020 = $4,501.00 Kimberly Walker NFCU
1/16/2020 $1,830.00 Kimberly Walker NFCU
1/16/2020 $6,560.00 Marquez Mickler NFCU
1/16/2020 $6,331.00 Neal Walker NFCU
1/16/2020 $6,465.00 Porschee Walker NFCU
1/16/2020 $70.00 Porschee Walker NFCU
1/16/2020 $6,532.00 Leshanda Walker FFCU
Total $45,323.01
Summary of Cashier's Checks
Date Amount Bank Purchaser Payee
7/17/2019 $7,500.00 = NFCU Kimberly Walker Duval County Clerk
7/17/2019 $7,500.00 = NFCU Neal Walker Duval County Clerk
7/18/2019 $7,500.00 NFCU Ashley Walker Duval County Clerk
7/18/2019 $7,500.00 NFCU Porschee Walker Duval County Clerk
7/18/2019 $7,500.00 CFCU Brandiesa Williams Duval County Clerk
7/18/2019 $8,000.00 = FFCU Leshanda Walker Duval County Clerk
7/18/2019 $7,500.00 — CFCU David Lee Geathers Duval County Clerk
Total $53,000.00
1/16/2020 $6,532.84 NFCU Ashley Walker Duval County Clerk
1/16/2020 $6,532.84 NFCU Brandiesa Williams Duval County Clerk
1/16/2020 $6,532.00 NFCU Marquez Mickler Duval County Clerk
1/16/2020 $6,330.04 NFCU Neal Walker Duval County Clerk
1/16/2020 $6,532.84 NFCU Porschee Walker Duval County Clerk
1/16/2020 $6,330.45 =NFCU Kimberly Walker Duval County Clerk
1/16/2020 $6,532.00 FFCU Leshanda Walker Duval County Clerk
Total $45,323.01

 

 

 

67. After purchasing the properties described above, it appears that NEAL
W and KIMBERLY W leased the properties to tenants and began collecting rents.
NFCU records show that on or about December 10, 2019, KIMBERLY W opened a
business checking account ending in 9896 and titled the account Walkers Property
Investment LLC. The records list the address for Walker Property Investment LLC

as 7253 Michael Terrace, Jacksonville, FL 32222, which, as noted above, is the

49
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 51 of 53 PagelD 148

residence of KIMBERLY W and NEAL W. Between December 10, 2019, and
November 18, 2020, the account ending in 9896 received deposits totaling
approximately $101,496.00. These deposits consisted primarily of cash and money
orders. Many of the money orders noted addresses and appeared to be rent
payments.

68. NFCU records show that on or about June 13, 2019, KIMBERLY W
and NEAL W opened a business checking account ending in 4435 and titled the
account K&N Lawn N Pressure Washing Service LLC. The records list the address
for K&N Lawn N Pressure Washing Service LLC as 7253 Michael Terrace,
Jacksonville, FL 32222. A review of the account revealed activity inconsistent with
the operations of a legitimate lawn care or pressuring washing business. Records
show that the account was funded almost entirely by cash deposits. Between June
13, 2019, and November 30, 2020, approximately $330,072.00 of U.S. currency was
deposited into account ending in 4435. There were no deposits of checks from
clients or merchant account deposits for credit card transactions to the account.
Further, debits from the account appeared to be personal in nature and unrelated to
the operation of a legitimate lawn care or pressuring washing business. For example,
there were no payments from the account for payroll or lawn care equipment,
however there were 20 transactions totaling $3,846.00 at True Religion (a designer
jean company), nine transactions totaling $17,310.00 at Versace (a luxury clothing
company), and five transactions totaling $2,646.00 at Ticketmaster for concert

tickets. In June, 2020, the pattern of account activity changed. The account
50
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 52 of 53 PagelD 149

continued to receive large cash deposits, but expenses appeared consistent with
operating a gas station/convenience store. For example, between June 4, 2020, and
November 30, 2020, the account paid approximately $247,228.00 to Giant
Jacksonville LLC, a gasoline services and distribution company.

69. Further investigation revealed that in or about May, 2020, KIMBERLY
W entered into an agreement with Giant Jacksonville LLC to occupy and operate a
BP gas station / convenience store located at 6845 Arlington Expressway,
Jacksonville, Florida. Surveillance has shown that this BP gas station accepts credit
cards at the gas pumps and inside the store. However, no credit card/merchant
account deposits were made to the NFCU account ending in 4435. The account was
funded almost entirely by cash deposits and those cash deposits were used to fund
the operations of the gas station. Therefore, it is believed that KIMBERLY W and
NEAL W use the gas station and its associated bank accounts to “clean” cash
derived from their drug trafficking activity.

CONCLUSION

70. Based on the foregoing, I submit that there is probable cause to believe
that KIMBERLY W, NEAL W, PETERSON, MICKLER, BELL, and ASTIN
have conspired with each other and others to possess with intent to distribute and to

distribute controlled substances, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C).

51
Case 3:21-cr-00048-TJC-PDB Document1 Filed 04/12/21 Page 53 of 53 PagelID 150

Accordingly, I respectfully request the issuance of criminal complaints and arrest

warrants charging these individuals with these offenses.

Subscribed and sworn to before me
this_ /2— day of April, 2021.

Jit 4 / Meret
_ JOEL B. TOOMEY
United States Magistrate Judge

52

Alyse Simmons

Special Agent

Bureau of Alcohol, Tobacco, Firearms
and Explosives
